Citation Nr: 1142842	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral hip disability.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic sprain of the left knee, with history of chondromalacia and post-traumatic degenerative joint disease ("left knee disability.")


REPRESENTATION

Appellant represented by:	Brooks S. Mc Daniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for the service-connected left knee disability.  The Veteran filed a notice of disagreement (NOD) in October 2008.  A statement of the case (SOC) was issued in January 2009.  A substantive appeal was received in February 2009.

This matter also comes before the Board on appeal from a September 2009 rating decision, which denied service connection for bilateral hip, bilateral ankle, low back, and right knee disabilities.  The Veteran filed his NOD in October 2009.  An SOC was issued in April 2010.  The Veteran perfected his appeal in May 2010.  

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder. 

The issue of an increased rating for left knee disability, as well as the issues of service connection for bilateral hip, bilateral ankle and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1995 rating decision determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a right knee disability; the Veteran did not appeal the decision.    

2.  Certain evidence received since the November 1995 rating decision was not previously submitted to agency decision makers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim for right knee disability.  

3.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's current chronic right knee disability was manifested during active military service.


CONCLUSIONS OF LAW

1.  Certain evidence received since the final November 1995 rating determination is new and material with regard to the Veteran's claim for service connection for a right knee disability, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for a right knee disability diagnosed as degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Right Knee Disability

The Veteran seeks to reopen his claim of service connection for a right knee disability, last denied by the RO in November 1995.  The record indicates that, in a November 1980 rating decision, the RO originally denied the claim for a history of chondromalacia of the right knee finding that there was no record of treatment of the right knee since service.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).  In an October 1995 rating decision, the RO determined that no new and material evidence had been submitted to reopen the claim for a right knee disability finding that there was no evidence that it was related to the Veteran's military service.  The Veteran submitted additional evidence and the matter was readjudicated in November 1995.  In that decision, the RO determined that the Veteran did not submit new and material evidence to reopen the claim finding that the new evidence did not show treatment of the right knee.  The Veteran did not appeal the decision and it too became final.  Id.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the November 1995 rating decision were the Veteran's service treatment records, which show he was diagnosed with bilateral chondromalacia in March 1972.  He complained of knee pain after running and the diagnosis of right knee chondromalacia was confirmed in June 1972.  In July 1973 the Veteran had derangement of the right medial meniscus.  He also had a questionable tear of the right medial meniscus.  He continued to complain of a right trick knee in March 1974 and was again diagnosed with right knee chondromalacia.  The May 1974 separation examination was also positive for right knee chondromalacia.  

Post-service, a September 1980 VA examination was negative for a right knee disability, though the Veteran continued to present with complaints of knee pain.  Private medical records dated in October 1980 contain complaints of right knee pain.  A tear was suspected.  A December 1983 entry shows the Veteran had a cystic tear of the right lateral meniscus.  He underwent  arthroscopy and excision of the lateral meniscus, as well as debridement of the articular surface and lateral femoral condyle and partial synovectomy.  In February 1984, the Veteran also had an arthroscopy and lavage of the right knee for chronic effusion.  A September 1995 VA examination diagnosed the Veteran with early osteoarthritis of the right knee.    

Evidence submitted subsequent to the November 1995 rating decision includes a May 2009 VA joints examination.  The Veteran was diagnosed with right knee DJD with evidence of medial and lateral ligamentous laxity.  The examiner opined the right knee disability was not secondary to the service-connected left knee disability, but was a separate entity.  The examiner noted the Veteran had chondromalacia patella in 1974 (during service).

In September 2011, the Veteran presented testimony before the Board.  He testified that he injured his right knee during parachute jumps in service.  He indicated that he continued to suffer from right knee problems since service. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

As it appears that the new evidence contains evidence of a current right knee disability and continued right knee complaints since the Veteran's discharge from service, which were not previously considered, it is arguable that such evidence is material, especially when considered in light of the overall record which does document right knee problems during service.  Therefore, the claim of service connection for a right knee disability is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  

Service Connection

Before turning to the merits of the right knee disability claim, the Board points out that applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends that he is entitled to service connection for a right knee disability.  One contention is that he injured his right knee in service during  parachute jumps.

A review of the Veteran's service treatment records show he was diagnosed with bilateral chondromalacia in 1972.  In July 1973, the Veteran had derangement of the right medial meniscus.  He also had a questionable tear of the right medial meniscus.  He continued to complain of a right trick knee in March 1974 and was again diagnosed with right knee chondromalacia.  The May 1974 separation examination was also positive for right knee chondromalacia.  

Post-service, a September 1980 VA examination was negative for a right knee disability, though the Veteran continued to present with complaints of knee pain.  Private medical records dated in October 1980 contain complaints of right knee pain.  A tear was suspected.  A December 1983 entry shows the Veteran had a cystic tear of the right lateral meniscus.  He underwent  arthroscopy and excision of the lateral meniscus, as well as debridement of the articular surface and lateral femoral condyle and partial synovectomy.  In February 1984, the Veteran also had an arthroscopy and lavage of the right knee for chronic effusion.  A September 1995 VA examination diagnosed the Veteran with early osteoarthritis of the right knee.    

After VA examination in May 2009, the Veteran was diagnosed with right knee DJD with evidence of medial and lateral ligamentous laxity.  The Board is cognizant that the examiner opined the right knee disability was not secondary to the service-connected left knee disability; however, the examiner did find that the right knee disability represented a separate entity.  The examiner further noted that the Veteran had chondromalacia patella in 1974, during service.

In September 2011, the Veteran presented testimony before the Board.  He testified that he injured his right knee during parachute jumps in service.  He indicated that he continued to suffer from right knee problems since service. 

After reviewing the totality of the evidence, to include the Veteran's sworn testimony, the Board finds that there is a state of equipoise between the positive evidence and the negative evidence.  38 U.S.C.A. § 7105(c).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Service treatment records document treatment for a right knee disability, to include chondromalacia and suspected tear of the medial meniscus.  Post-service, the Veteran has had multiple surgeries on his right knee and has been diagnosed with DJD.  The Veteran has asserted that he had continued or ongoing right problems since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service and supported by the objective medical evidence of record.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for a right disability, namely right knee DJD, is warranted.


ORDER

New and material evidence has been received to reopen the claim of service connection for a right knee disability.  Entitlement to service connection for right knee disability, currently diagnosed as DJD, is warranted.  To this extent, the appeal is granted.  


REMAND

The Veteran has also filed claims of entitlement to service connection for bilateral hip and ankle disabilities and a low back disability, to include as secondary to the service-connected left knee disability.  In view of the grant of service connection for right knee disability, the Board believes that a secondary service connection theory must also be considered with regard to the right knee. 

Additionally, outpatient treatment records dated in November 2008 indicate the Veteran was receiving Social Security disability.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision, must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

Action is also necessary to obtain outstanding private treatment records.  The Veteran testified before the Board in September 2011.  He indicated that he underwent surgery for his left hip in September 2010.  BVA Transcript at 5.  These records do not appear to be been associated with the claims folder.

Further, the Veteran testified that he was receiving treatment from the VA for the claimed disabilities.  The last VA outpatient treatment records from the Salisbury VA Medical Center (VAMC) are dated in April 2006.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

VA examination is also appropriate to further develop the claims for service connection for bilateral hip, bilateral ankle, and low back disabilities.  

The Veteran was afforded a VA examination in May 2009.  The examiner opined that the Veteran's bilateral hip and ankle pains, as well as the lumbar strain, were not secondary to the left knee disability, despite findings of an altered gait.  No rationale was provided for the opinion expressed.  The examiner did not provide an opinion as to direct causation or whether any currently diagnosed bilateral hip and ankle and low back disabilities were aggravated by the service-connected left knee disability.  
 
Finally, since current medical information regarding the knees will be developed in connection with developing the secondary service connection theories, consideration of the issue of a higher rating for the service-connected left knee disability is deferred. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Salisbury VAMC from April 2010 to the present.  

2.  The RO should take appropriate steps in order to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran for his left hip disability.  

3.  The RO should also take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

4.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for a VA orthopedic examination of his knees, hips, ankles and low back.  It is imperative that the claims file be made available to the examiner for review.  

     Examination findings pertinent to the knees should be reported to allow for application of VA rating criteria.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should also report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether it is slight, moderate or severe. 

     All current disorders of the hips, ankles and low back should be clearly reported.  The examiner should then offer opinion in response to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disorders of the hips, ankles, and low back were manifested during service or are otherwise causally related to service? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disorders of the hips, ankles, and low back are proximately due to or caused by the service-connected left knee and/or right knee disabilities?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disorders of the hips, ankles, and low back have been aggravated by the service-connected left knee and/or right knee disabilities?

A detailed rationale should be furnished for all opinions.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


